Citation Nr: 1759388	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-14 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to recognition of T.N. as the "helpless child" of the Veteran based upon permanent incapacity for self-support prior to attaining 18 years of age.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from July 1973 to April 1982, from which he was honorably discharge.  He also had active military service from April 1982 to November 1984; however, he received a bad conduct discharge by reason of a sentence of general court-martial.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision wherein the RO found the evidence insufficient to establish that T.N., the Veteran's son, became permanently incapable of self-support prior to age 18.  In January 2010, the RO received the Veteran's notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2014 and the Veteran filed and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2014.  

In March 2017, the Veteran testified during a Board videoconference hearing before a Veterans Law Judge.  A transcript of that hearing is of record.

While the Veteran previously had a paper claims file, this appeal is now fully being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDING OF FACT

In November 2017, prior to the promulgation of a decision by the Board in this case, the Veteran died.



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claim at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran (the appellant) died during the pendency of the appeal.  Notification of death was received through the First Notice of Death (FNOD) Program and was verified via inquiry with the Social Security Administration, with date of death noted as November 22, 2017.  

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C. § 5121A (West 2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ."  38 U.S.C. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).
ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


